



COURT OF APPEAL FOR ONTARIO

CITATION: Malik v. Malik, 2017 ONCA 163

DATE: 20170224

DOCKET: C62753

LaForme, Pepall and Pardu

BETWEEN

Deepak Malik

Appellant

and

Anu Malik

Respondent

Deepak Malik, in person

Alexandra Abramian, for the respondent

Heard: February 22, 2017

Appeal from the decision of Justice Heather McGee, dated
    May, 2015, with reasons reported at 2015 ONSC 2218, her further judgment dated
    September 9, 2015, with reasons reported at 2015 ONSC 5302, and her costs order
    of January 6, 2016, with reasons reported at 2016 ONSC 105.

ENDORSEMENT

[1]

The central question for the trial judge was whether the appellant was a
    man of modest means, unable to earn a living due to disability and advancing
    age, or was he running a successful, lucrative business, the extent of which he
    had taken pains to conceal?

[2]

The trial judge made extensive findings
    of fact and credibility against the appellant, including: he earned enormous
    sums of money through, amongst other things, an improper insurance scheme;
    and he concealed those amounts from his wife and then from the court. The trial
    judge held in the respondents favour on virtually all issues and ordered
    equalization pursuant to a consent of the parties, child and spousal support
    arrears, s. 7 expenses, and full recovery costs to the respondent
.

[3]

The appellant, representing himself on
    appeal, takes issue with many aspects of the trial judges decisions. He argues
    that the trial judge: (i) ignored his documented medical conditions in finding
    him able to pay child and spousal support; (ii) ignored the respondents
    failure to disclose relevant assets; (iii) erroneously granted the respondent
    child support despite her never suffering economic disadvantage from the
    marriage; (iv) erred in denying him occupation rent after leaving the family
    home; and (v) made errors in her reasoning on costs.

[4]

We see no merit to any of the grounds of appeal advanced by the
    appellant. We note that the appellant was represented by counsel at trial.

[5]

Prior to the conclusion of the trial, the parties agreed to an
    equalization payment of $15,633 from the appellant to the respondent. The
    statement of agreed net family property filed by the parties included a value
    of $86,793.72 for the respondents OMERS pension as of the separation date of
    December 30, 2007. This figure was based on the pension valuation information
    prepared by the OMERS pension plan administrator.  The appellant now takes
    issue with the consent equalization payment because he asserts that the
    respondent failed to disclose the valuation of her pension plan.

[6]

We reject this submission. The equalization payment was negotiated with
    the benefit of counsel and was based in part on the information provided by
    OMERS.  There is nothing before us that would cause us to give effect to
    this ground of appeal or to accept the other challenges to the respondents
    financial statement raised before us today.

[7]

As for the appellants other grounds of appeal, the trial judge referred
    to the appellants medical conditions on numerous occasions, properly awarded
    support based on the applicable legal principles and factual record before her,
    and fairly denied any order of occupation rent in the appellants favour. 
     We see no basis on which to interfere with the trial judges findings of
    fact or the exercise of her discretion.

[8]

In our view the trial judge was fair and arguably charitable to the
    appellant in the face of her findings of fact and the appellants credibility.
    On our review of the record, the trial judge demonstrated admirable restraint
    in the face of the appellants egregious conduct both before and during the
    trial.

[9]

The trial judge found the appellant acted in bad faith, yet
    significantly curtailed the scope of her finding and ordered full recovery
    costs only in respect of certain issues. She imputed income to him based on his
    clandestine corporate revenues, yet went on to reduce those revenues in
    accordance with the expenses he incurred to operate his questionable
    insurance scheme. Further, the trial judge limited herself to imputing income
    based on the appellants corporations revenues, despite there being evidence
    in the record that he also used his parents accounts to shield profits from
    his various business endeavours. The trial judge might have imputed a higher
    income.

[10]

In
    the end, the appellant has not directed us to any error of fact or law in the
    trial judges decisions. Accordingly, the appeal is dismissed. Costs are to the
    respondent in the amount of $17, 246.39, inclusive of disbursements and HST.

H.S.
    LaForme J.A.

"S.E. Pepall
    J.A."

G. Pardu J.A.


